oo Oo NX DH UH FP W NH

b> BO BO BRO RO BO LO HN NYO Ke HK KF KF Fe SP POO Rr ES ll Ee
Oo HN WO WH WP WHO NH KF DTD OBO CO NT DB NO FP WwW NH KF S&S

Case 2:19-cr-00300-JCM-EJY Document 136 Filed 08/07/20 Page 1 of 2

 

 

 

 

 

 

 

—— FILED ——— RECEIVED
———~ ENTERED —____ SERVED ON
COUNSEL/PARTIES OFIRECORD
AUG -7 2020
bo
CLERK US DISTRICT COU
DISTRICT OF NEVADA i
QEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-300-JCM-EJY
Plaintiff, Preliminary Order of Forfeiture
V.
MARK CANLAS CUYUGAN,

Defendant.

 

 

 

This Court finds Mark Canlas Cuyugan pled guilty to Count 1 of a 16-Count
Criminal Indictment charging him with conspiracy to commit bank fraud in violation of 18
U.S.C. §§ 1344 and 1349. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __;
Plea Agreement, ECF No. _.

This Court finds Mark Canlas Cuyugan agreed to the imposition of the in personam
criminal forfeiture money judgment of $28,398.87 set forth in the Plea Agreement and the
Forfeiture Allegation of the Criminal Indictment. Criminal Indictment, ECF No. 1; Change
of Plea, ECF No. __; Plea Agreement, ECF No. __.

The in personam criminal forfeiture money judgment is (1) any property, real or
personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.
§ 1344, or 18 U.S.C. § 1349, conspiracy to commit such offense and (2) any property
constituting, or derived from, proceeds obtained directly or indirectly, as the result of a
violation of 18 U.S.C. § 1344, affecting a financial institution, or 18 U.S.C. § 1349,
conspiracy to violate, and is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with
28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(A); and 21 U.S.C. § 853(p).

///

 

 
oo Oo tN DO A PP wD NY

Bb Bb bd KR HO HO KO DO HNO eK RR HB Re Ss Se OO eS ele
on TO wm BP BH NSU HS lUOUlUlUlUCUCCOCOClCOCOUCUMUNUONClCUMO UWS OBC DOHC

 

 

Case 2:19-cr-00300-JCM-EJY Document 136 Filed 08/07/20 Page 2 of 2

This Court finds that Mark Canlas Cuyugan shall pay an in personam criminal
forfeiture money judgment of $28,398.87 to the United States of America, not to be held
jointly and severally liable with any codefendants and the collected money judgment.
amount between the codefendants is not to exceed $1,407,183.61 pursuant to Fed. R. Crim.
P. 32.2(b)(1) and (b)(2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. §
982(a)(2)(A); and 21 U.S.C. § 853(p).

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment complies with Honeycutt v.
United States, 137 S. Ct. 1626 (2017).

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States of America recover from Mark Canlas Cuyugan an in personam criminal
forfeiture money judgment of $28,398.87.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send.
copies of this Order to all counsel of record and three certified copies to the United States
Attorney’s Office, Attention Asset Forigiture Unit.

DATED 8 Ut , 2020.

Are ¥ rola —

J SC. MAHAN
UNI STATES DISTRICT JUDGE

 

 
